Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,555,152 (‘152 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the current application are anticipated by claims 1-19 of ‘152.
	With respect to claims 1,8,16, claim 1 of ‘152 discloses all the claimed limitations except for an object of interest. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘152 with the monitored objected of interest to provide service only to the requested object.

	With respect to claims 2-7, 9-15, 17-20, claims 2-19 of ‘152 inherently disclose all the claimed limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,11-12,14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038).
With respect to claims 1,16, Sham discloses an apparatus comprising: a first unmanned aerial vehicle 1st UAV (fig 5) comprising a first communications interface, a first non-transitory storage, and a first processor, wherein the first processor (fig 6) is configured to execute instructions to perform operations comprising: collecting, using a first sensor 604 (fig 6, “Tracking Component”), first sensor data associated with a monitored object of interest 106 (fig 2A) (para [0053], “The vehicle identification component 606 can be configured to instruct capturing of an identification of the vehicle 106 after the vehicle 106 has been tracked by the tracking component 604. In certain implementations, vehicle identification component 606 can instruct a camera aboard the UAV 102 to capture the identification of the vehicle 106. For example, vehicle identification component 606 may be configured to instruct the camera to capture a picture of a license plate of vehicle 106 once it has been tracked and transmit the image to a profile server to identify the vehicle 106. As another example, the vehicle identification component 606 may be configured to identify the vehicle 106 by transmitting a request to vehicle 106 to inquire about its identification, and the vehicle 106 can send its identification to the UAV 102 in response to the request”); determining from the first sensor data that additional data is required by the first unmanned aerial vehicle to complete a task (request for the 2nd Vehicle information); transmitting, via the first communications interface, a first request for the additional data to a second unmanned aerial vehicle (“2nd UAV”, fig 5); receiving, via the first communications interface, at least a first subset of the additional data (“Info To 1st Vehicle”, fig 5) from the second unmanned aerial vehicle; and completing the task using at least the first subset of the additional data (“Info”, fig 5).
Sham does not explicitly disclose transmitting a first request for additional data. Since Sham discloses transmitting the information of the 2nd vehicle to the 1st vehicle (fig 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 1st UAV would have to send the request to the 2nd UAV for additional data (information of the 2nd vehicle).

With respect to claims 3,11,  Sham discloses wherein the transmitting the first request for the additional data further includes transmitting one or more topics associated with the additional data (the information of the 2nd vehicle).

With respect to claims 4,14,19, Sham does not explicitly discloses wherein the operations further comprise: receiving, via the first communications interface, a second request for the first sensor data from a third unmanned aerial vehicle; and transmitting, via the first communications interface, the first sensor data to the third unmanned aerial vehicle. Since Sham discloses a communication between a plurality of UAVs (fig 1), the claimed limitations would have been obvious if Sham want to send the data to the third UAV as claimed.

With respect to claim 8, refer to discussion in claim 1 above for the requesting the data. Further Sham discloses receiving, at the first drone, a first request for sensor data from a second drone; determining that the first request for sensor data includes the first sensor data; and transmitting, to the second drone, the first sensor data (para [0050], “Those communications can be facilitated by the communication protocols shown in FIGS. 3-4. As also shown, the first or second vehicle 106 can be communicate with each other via the first and second UAVs 102. The first and second UAVs 102 may forward the information communicated between the first and second vehicles either directly to each other or via a processing station 110 as shown”).

With respect to claim 12, refer to discussion in claim 5 for the acceptance.

With respect to claim 15, Sham discloses wherein the completing the task using at least the first subset of the additional data includes transmitting at least the first subset of the additional data (request 2nd Vehicle information) to the second drone 2nd UAV (fig 5) to satisfy the first request for sensor data.

With respect to claim 17, Sham discloses determining, by the first drone 1st UAV (fig 5) and based on the data, that the task associated with the monitored object 1st Vehicle (fig 5) of interest requires a second capability to perform a second subset (acquire the 2nd vehicle information) of the first task; determining, by the first drone, that the first drone includes the second capability to perform the second subset of the first task; and performing, by the first drone (transmitting the information of the 2nd vehicle to the 1st vehicle), the second subset of the task with the second drone to complete the first task.

With respect to claim 18, wherein the first information item includes conditions (getting the information of the 1st vehicle) for completing at least the first subset of the first task.

Claims 2,10 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038) in view of Official Notice.
With respect to claim 2, Sham discloses using a plurality of UAV 102a-102e (fig 2B) for monitoring a plurality of interested objects 106a-106e (fig 1), wherein each advertisement notification advertises capabilities of each unmanned aerial vehicle of the plurality of unmanned aerial vehicles (each UAV capability to track different vehicle 106a-e), wherein the second unmanned aerial vehicle is selected as a destination of the first request based on the capabilities of the second unmanned aerial vehicle (fig 5).
Sham does not explicitly disclose the notification. The Official Notice is taken that the claimed notification would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham with the notification to make the selection easier.

With respect to claim 10, Sham does not disclose autonomously navigating, by the first drone, to a location identified by the second drone responsive to the first request for sensor data. The Official Notice is taken that the claimed limitations would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham with the known autonomously navigating system to avoid tracking at the same object.

Claims 5,9 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038) in view of Canavor et al (2016/0285864) and Official Notice.
With respect to claim 5, refer to discussion in claim 4 above for sending data to the third UAV. Sham discloses accepting a request before sending a data (abstract). 
Sham does not disclose transmitting the acceptance. The Official Notice is taken that transmitting an acceptance before transmitting a data would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham by transmitting the acceptance as claimed to enhance the communication.
Sham does not disclose reformatting the first sensor data associated with the monitored object of interest, wherein reformatting includes at least removing identifiable characteristics from the first sensor data associated with the monitored object of interest and adjusting a schema of the first sensor data, and wherein the reformatting creates a result set of the first sensor data, wherein the transmitting the first sensor data to the third unmanned aerial vehicle includes the result set of the first sensor data. Canavor discloses a communication between UAVs comprising reformatting the first sensor data associated with the monitored object of interest 614,616 (fig 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham by reformatting the sensor data taught by Canavor to provide only needed information to the other AUV. Further, Canavor does not disclose removing identifiable characteristics from the first sensor data associated with the monitored object of interest. The Official Notice is taken that removing identifiable characteristics from a data would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham by removing identifiable characteristics from the first sensor data associated with the monitored object of interest to keep the data confidential.

With respect to claim 9, refer to discussion in claim 5 above for reformatting the data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038) in view of Canavor et al (2016/0285864).
With respect to claim 6, Sham does not disclose broadcasting the first request for the additional data to a plurality of unmanned aerial vehicles. Canavor discloses a method including broadcasting messages to other UAVs (para [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham by broadcasting the request, taught by Canavor, to inform the other AUVs about the request.

Claims 7,13 are rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038) in view of Rephlo (2017/0124789).
With respect to claim 7, Sham does not disclose a currency exchange system comprising at least a non-transitory storage storing account information associated with each of the first unmanned aerial vehicle and a currency exchange system processor, wherein the first request further comprises a currency amount offered to the second unmanned aerial vehicle; and wherein the currency exchange system processor is configured to debit an account associated with the first unmanned aerial vehicle and credit an account associated with the second unmanned aerial vehicle responsive to the transmission of at least the first subset of the additional data from the second unmanned aerial vehicle. Rephlo discloses the claimed currency exchange system (para 0068], “unmanned vehicle 150 may be equipped with a cash dispensary, check printing capabilities, document production capabilities, and/or transaction card (credit card, debit card, etc.) production capabilities within or operably coupled to the chamber of unmanned vehicle 150. Thus, in some embodiments, unmanned vehicle 150 may produce a requested check, document, or card during travel to the delivery destination. In such a case, it may not be necessary to load unmam1ed vehicle 150 with the particular payload requested by the customer because unmanned vehicle 150 can produce the requested item itself from consumables that have been loaded previously. For example, unmanned vehicle 150 may be preloaded with blank check paper and print the requested check on the route to or on arrival at the delivery destination”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sham with the currency exchange system to provide banking service to consumer.

With respect to claim 13, refer to discussion in claim 7 for the currency amount.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sham (2017/0195038) in view of Rephlo (2017/0124789) and Official Notice.
With respect to claim 20, refer to discussion in claim 7 above for the currency amount and claim 5 for the acceptance information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        07/16/2022